     Case 2:20-cv-01724-JVS-MRW Document 9 Filed 07/02/20 Page 1 of 4 Page ID #:7



 1
 2
 3
 4
 5
 6
 7
 8
 9           IN THE UNITED STATES DISTRICT COURT
10        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                              Case No. CV 20-1724 JVS (MRW)
13     RONALD ROLLINGS,
                        Plaintiff,            ORDER DISMISSING ACTION
14                                            WITHOUT PREJUDICE
15                 v.
16     WARDEN,
17                      Defendant.
18
19
            The Court dismisses this action without prejudice due to the failure
20
      of a pro se litigant to amend his complaint or respond to court orders.
21
                                           ***
22
            1.    This is a prisoner civil rights action. Plaintiff is an inmate at
23
      the federal prison facility at Terminal Island. He contends that
24
      unidentified prison staff violated his rights by opening his “legal mail” and
25
      allegedly withholding certain items from him. The complaint also includes
26
      vague allegations about the denial of medical treatment. (Docket # 1.)
27
28
     Case 2:20-cv-01724-JVS-MRW Document 9 Filed 07/02/20 Page 2 of 4 Page ID #:8



 1          2.     In February 2020, Magistrate Judge Wilner screened the
 2    original complaint pursuant to 28 U.S.C. § 1915A(a). Judge Wilner
 3    dismissed the complaint with leave to amend. The dismissal order noted,
 4    among other defects, that Plaintiff failed to name any individual defendant
 5    as liable for the alleged misconduct. To the extent Plaintiff sought to sue
 6    the federal government in a Bivens-type action, though, sovereign
 7    immunity likely barred his action. Additionally, Plaintiff failed to either
 8    pay the federal court filing fee or submit the appropriate materials for a fee
 9    waiver. (Docket # 7 at 1-2.)
10          3.     Judge Wilner set a March 2020 deadline for Plaintiff to amend
11    his complaint (and submit the appropriate fee documentation) or
12    voluntarily dismiss the action. Plaintiff failed to file a timely response to
13    the order.
14          4.     In April 2020, Judge Wilner issued an order to show cause why
15    the action should not be dismissed. The order gave Plaintiff until the end
16    of May 2020 to submit an appropriate response. The order specifically
17    warned Plaintiff that failure to comply would result in a recommendation
18    of dismissal under Federal Rule of Civil Procedure 41(b). (Docket # 8.)
19          5.     Plaintiff failed to respond to the OSC. Indeed, Plaintiff has not
20    filed anything with the Court in this action since his initial complaint.1
21                                            ***
22          6.     Rule 41(b) provides that if a plaintiff “fails to prosecute or to
23    comply with these rules or a court order, a defendant may move to dismiss
24    the action or any claim against it.” Dismissal also may be ordered by the
25    Court sua sponte. Link v. Wabash R.R., 370 U.S. 626, 629-30 (1962).
26          1       Plaintiff originally filed his complaint in the Northern District of
      California; the action was transferred to the Central District shortly after filing.
27    Judge Wilner reviewed both the Court’s docket and the Bureau of Prison’s
      website to confirm that (a) Plaintiff is housed locally and (b) the Clerk is properly
28    serving Plaintiff at that local prison.

                                                  2
     Case 2:20-cv-01724-JVS-MRW Document 9 Filed 07/02/20 Page 3 of 4 Page ID #:9



 1          7.    Rule 41(b) specifically authorizes a court to dismiss a civil
 2    action when a plaintiff has not filed a required pleading “after being given
 3    leave to do so and has not notified the court of his intention not to file” that
 4    document. Harris v. Magnum, 863 F.3d 1133, 1142 (9th Cir. 2017).
 5    Rule 41(b) applies when a court “mandate[s] the filing” of a pleading and
 6    “indicate[s] that failure to do so would result in dismissal” under the rule.
 7    Applied Underwriters, Inc. v. Lichtenegger, 913 F.3d 884, 892 (9th Cir.
 8    2019).
 9          8.    Dismissal of a civil action under Rule 41 may be appropriate to
10    advance the public’s interest in the expeditious resolution of litigation, the
11    court’s need to manage its docket, and to avoid the risk of prejudice to
12    defendants. Omstead v. Dell, Inc., 594 F. 3d 1081, 1084 (9th Cir. 2010).
13    Additionally, a court should consider the public policy favoring disposition
14    of cases on their merits and the availability of less drastic alternatives in
15    its evaluation. Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).
16          9.    In the present action, the Court finds dismissal of the action
17    without prejudice is appropriate. Plaintiff failed to respond to two orders
18    addressing serious defects with his complaint. Plaintiff’s refusal to do so
19    demonstrates that he has no interest in advancing the action here.
20          10.   By contrast, the Court, the defense, and the public have a
21    strong interest in terminating this action. This is particularly true given
22    that Plaintiff effectively chose to abandon his case by failing to respond to
23    court orders, thereby preventing any feasible advancement of the case.
24    Furthermore, because Plaintiff is a pro se litigant who did not abide by the
25    the Court’s previous orders, no sanction short of dismissal will be effective
26    in moving this case forward. Carey, 856 F.2d at 1440. The Court finds
27
28

                                               3
     Case 2:20-cv-01724-JVS-MRW Document 9 Filed 07/02/20 Page 4 of 4 Page ID #:10



 1     that dismissal is appropriate under Rule 41(b). Applied Underwriters,
 2     913 F.3d at 892.
 3           11.     Therefore, the present action is DISMISSED without
 4     prejudice.2
 5           IT IS SO ORDERED.
 6
 7
 8     Dated: July 02, 2020                  _______________________________
 9                                           HON. JAMES V. SELNA
                                             U.S. DISTRICT JUDGE
10
11
       Presented by:
12
13
14     ____________________________________
       HON. MICHAEL R. WILNER
15     UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27           2      Dismissal under Rule 41(b) ordinarily “operates as an adjudication
       on the merits” of a claim. However, due to the ongoing coronavirus crisis, the
28     Court exercises its discretion to dismiss the action without prejudice.

                                                4
